Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20120145782)
 Ma discloses 
1. An automated transaction machine (ATM) comprising: 
at least one user-interface device configured to receive an input from a user, wherein the input corresponds at least in part to an account maintained by a financial institution, and wherein said at least one user-interface device is configured to transmit the input, wherein said at least one user-interface device is further defined as one of a key pad, a display, a scanner, a near field communication (NFC) transceiver, and a card reader; 
at least one computing device in data communication with said at least one user-interface device to receive the input; 
a battery (242, 604) selectively connectable to said at least one user-interface device and to said at least one computing device to direct electric power when connected to said at least one user-interface device and to said at least one computing device; 
a head portion (14, 122) wherein said at least one user-interface device and said at least one computing device are housed in said head portion (Ma, Fig. 1, 5); 
Ma is unclear whether the battery being in the head portion.  
However, as seen Fig. 21, Ma discloses that a battery 604 is connected to the control circuit 610 comprising power monitor 620 and processor 616. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ma by arranging the battery pack in the head portion for easier installation and minimizing larger power cable if the battery placed elsewhere.  Furthermore, Rearrangement of Parts has been recognized as an obvious expedient.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Ma is further silent to 
a first socket half fixedly mounted in said head portion, exposed on an outside surface of said head portion, and electrically connected to said at least one user-interface device and to said at least one computing device and to said battery to direct electric power, when connected to said at least one user-interface device and to said at least one computing device and to said battery; a first electrical rail housed in said head portion, wherein said at least one user-interface device receives power off of said first electrical rail ; and a relay communicating with said first socket-half and also disposed between said battery and said first electrical rail, wherein said relay is arranged such that said relay connects said battery and said first electrical rail in a first configuration and in a second configuration selectively switches said battery off of said first electrical rail, and wherein said relay is switched between said first configuration and said second configuration by an output signal of said first socket-half.  
However Ma further discloses 
a power circuitry that includes relays and other components for operatively connecting and disconnecting the power sources and the power consuming devices (Ma, par. 245),
a power interface module 378 allowing power to be switched to desired devices (par. 120), 
when the other input power sources are not available, the power control system automatically switches the power supply or otherwise to make available power from the battery pack to supply the required power to perform required operation (par. 256)
at least a socket (i.e. Fig. 9: releasable socket 250, Fig. 13: modular and cable connectors) and plug (i.e. USB connector, plug 240) that can be considered as a first socket that carries power from a source to a device or processor.
Thus, based on Ma’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma to arrive at the claimed limitations including the claimed electrical rail which is merely an electrical line that carries power in the electrical circuit.
2. The ATM of claim 1 further comprising: a battery charger circuit disposed between said relay and said first socket-half, wherein said battery charger circuit is connected to said battery when said relay is in said second configuration (Ma, Fig. 21, par. 256, 120, see discussion regarding claims above).  
3. The ATM of claim 2 wherein said first socket-half is directly connected to said first electrical rail (Fig. 9, 13, 25, see discussion regarding claims above.).  
4. The ATM of claim 3 wherein said first socket-half is directly connected to said battery charger circuit as well as said relay (Fig. 9, 13, 25, par. 245-246, see discussion regarding claims above.  
5. The ATM of claim 4 further comprising: a second electrical rail housed in said head portion; and a first circuit assembly housed in said head portion and disposed between said first electrical rail and said second electrical rail, said first circuit assembly converting a first level of voltage on said first electrical rail to a second level of voltage different from the first level of voltage and communicating the second level of voltage to said second electrical rail (Fig. 9, 13, 25, par. 179, 210, 245-246, see discussion regarding claims above)
6. The ATM of claim 5 wherein the first level of voltage is less than the second level of voltage (Ma, par. 179, 210: different voltages within the machine; although silent to converting a lesser voltage to a higher voltage, this feature is well known and considered an obvious extension of the prior art’s teachings).
7. The ATM of claim 6 further comprising: a third electrical rail housed in said head portion; and a second circuit assembly housed in said head portion and disposed between said first electrical rail and said third electrical rail, said second circuit assembly converting the first level of voltage on said first electrical rail to a third level of voltage different from the first level of voltage and communicating the third level of voltage to said third electrical rail (see discussion regarding claims above.)  
8. The ATM of claim 7 wherein the first level of voltage is greater than the third level of voltage (see discussion regarding claims above.)  
9. The ATM of claim 8 further comprising: a capacitor housed in said head portion connected to said first electrical rail and configured to direct electrical power to said first electrical rail when power from either of said battery or said first socket-half is lost (this feature is well known and considered an obvious extension of the prior art’s teachings)  
10. The ATM of claim 9 further comprising: a base portion selectively engageable with said head portion and defining an output slot, wherein said head portion rests on said base portion when said base portion and said head portion are engaged together; a safe housed in said base portion (par. 213, 229, 233); an advanced function dispenser (AFD) housed in said base portion and configured to extract banknotes from said safe and direct the banknotes through said output slot (Ma, Fig. 2, 13, par. 117, 202); a second socket-half fixedly mounted in said base portion, wherein said first socket- half and said second socket-half mate as said base portion and said head portion are brought into engagement with one another; and a power management module housed in said base portion and configured to receive grid electrical power from the grid, direct grid electrical power through said base portion, convert grid electrical power from AC to DC, and direct DC power to said head portion through said first socket-half and second socket-half (see discussion regarding claims above, the features in the claim including a second socket  and power conversion are well understood in the art and therefore are considered an obvious extension of the prior art’s teachings.  
11. The ATM of claim 10 wherein said AFD communicates data with said at least one computing device through said first socket-half and said second socket-half (par. 48-49).  
12. The ATM of claim 10 wherein said first socket-half and said second socket-half are configured to transmit power and data between said base portion and said head portion (see discussion regarding claims above.).  
13. The ATM of claim 12 wherein said base portion is configured to receive power from the grid and direct power to the head portion through said first socket-half and second socket- half (see discussion regarding claims above.).  
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20120145782) in view of Lute (US 20160300205)
Re claim 14-20, Ma is silent to wherein said base portion defines a shelf sized to receive a bottom of said head portion, said head portion rests on said shelf when said first socket-half and said second socket-half are mated, wherein at least one post projects away from said shelf and is received in at least one slot defined in said bottom of said head portion when said head portion is placed on said shelf, and wherein said head portion is configured to be moved deeper into said shelf, towards a back wall of said shelf, while said at least one post is positioned in said at least one slot.  
Lute discloses a base portion (162) defines a shelf (162) sized to receive a bottom of said head portion, said head portion rests on said shelf when said first socket-half and said second socket-half are mated, wherein at least one post projects away from said shelf and is received in at least one slot defined in said bottom of said head portion when said head portion is placed on said shelf, and wherein said head portion is configured to be moved deeper into said shelf, towards a back wall of said shelf, while said at least one post is positioned in said at least one slot (Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lute so that the head portion and bottom portion of the ATM can be secured to each other while providing ease in maintenance through the use of the slidable mechanism for the head portion to move in and out.
15. The ATM of claim 14 wherein said first socket-half is mounted in said head portion and faces said back wall of said base portion and is moved deeper into said shelf, said second socket-half is mounted in said back wall, and wherein said first socket-half and said second socket-half mate when movement of said head portion deeper into said shelf is stopped by engagement between said at least one post and said at least one slot, precluding damage to said first socket-half and said second socket-half by preventing over-engagement between said first socket- half and said second socket-half (Ma, Fig. 2, 5, 10; Lute, Figs. 3, 10, 15, par. 101)  
16. The ATM of claim 15 further comprising: one or more blades extending from said head portion; one or more slots defined in said back wall of said base portion, each of said one or more slots configured to receive said one or more blades; and one or more locks mounted in said base portion, each of said one or more locks configured to receive a key to convert from an unlocked configuration to a locked configuration, and from the locked configuration to the unlocked configuration, wherein said one or more blades is received in said one or more slots when said head portion is moved deeper into said shelf, against said back wall, and wherein after said one or more blades is received in said one or more slots, said one or more locks can be engaged to lock said one or more blades in said one or more slots (Ma, Fig. 2, 5, 10; Lute, Figs. 3, 10, 15, par. 101)      
17. A method of operating the ATM of claim 15 comprising: lowering the head portion onto the base portion; positioning the head portion on the shelf of the base portion; and sliding the head portion across the shelf until the first socket-half mates with the second socket-half (Ma, Fig. 2, 5, 10; Lute, Figs. 3, 10, 15, par. 101)       
18. The method of claim 17 further comprising: maintaining the first level of voltage on the first electrical rail with the battery during said lowering and said positioning and said sliding (Ma, Fig. 2, 5, 10; Lute, Figs. 3, 10, 15, par. 101)   
19. The method of claim 18 further comprising: placing, after said sliding, the computing device and the AFD in communication with one another through the mated first and second socket-halves and wherein communications between the computing device and the AFD occur by way of a publish/subscribe protocol (Ma, Fig. 2, 5, 10, par. 48-49; Lute, Figs. 3, 10, 15, par. 101)    
20. The method of claim 19 further comprising: running, on the computing device, a terminal service for the AFD wherein the terminal service can receive data from the AFD after said placing and can also generate a message containing the received data, wherein a format of the received data is changed by the terminal service to the publish/subscribe protocol (Ma, Fig. 2, 5, 10, par. 48-49; Lute, Figs. 3, 10, 15, par. 101)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887